Citation Nr: 9931404	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal as a result of a January 1993 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
reopening a claim for entitlement to service connection for a 
psychiatric disorder.  Subsequently, the case was transferred 
to the RO in Seattle, Washington, which remains the RO with 
current jurisdiction.

In April 1997, the Board recharacterized the issue on appeal 
as timeliness of an appeal on the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder, and remanded 
the case.

In September 1997 the RO issued a supplemental statement of 
the case wherein it found that a timely appeal on the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder had not been submitted.  In October 1997 
the veteran perfected an appeal as to the issue of 
timeliness.

In April 1999, the Board held that the veteran's substantive 
appeal of the January 1993 rating action was timely filed; to 
that extent, the appeal was granted.  

The Board accordingly remanded the case to the RO to address 
the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

In May 1999 the RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disorder.

The case has now been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder when it issued a final, 
unappealed rating decision in September 1992.

2.  Evidence submitted since the final unappealed September 
1992 rating decision does not bear directly or substantially 
upon the issue at hand, and by itself or in connection the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the September 1992 rating decision 
wherein the RO denied reopening a claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 
C.F.R. §§ 3.104, 3.156(a), 20.1103 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, op. 
cit.  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for an acquired psychosis if manifested to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his/her claim.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of new and material evidence needed to 
reopen his claim.  The veteran in this case has not put VA on 
notice of the existence or availability of specific evidence 
that may be both new and material, and sufficient to reopen 
his claim for service connection.


Factual Background

The evidence which was of record prior to the September 1992 
rating decision wherein the RO determined that new and 
materia evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
is reported in pertinent part below.

Service medical records show that in June 1961, the veteran 
complained of headaches and said that he had recently been 
nervous.  Tension headaches were diagnosed.  He was also 
placed on a weight reduction program.  

On an examination in April 1963, the veteran was found to be 
qualified for remote or isolated duty in the event that he 
had lost an appropriate amount of weight.  In September 1963, 
a notation was made that there was nothing in his medical 
records to preclude a security clearance.

In May 1964, the veteran was seen at the mental hygiene 
clinic at Pope Air Force Base for an intake evaluation.  He 
was thereafter to be scheduled for six appointments at the 
mental hygiene clinic at (nearby) Fort Bragg to "discuss 
personal problems".   

On the veteran's separation examination dated in July 1964, 
it was noted that he had "emotional instability".  Although 
there is no copy of the mental evaluation report in the file, 
the discharge examination further noted that he knew right 
from wrong and could adhere to the right; that there was no 
psychotic disease present; and that there were no physical or 
mental disabilities that would warrant action under pertinent 
service manual provisions.

The veteran filed his initial claim for service connection 
for a nervous disorder in 1972.

VA reports from April 1972 show that he was first seen as an 
outpatient with depression over his wife having left him 
several weeks before.  The outpatient diagnosis was reactive 
depression.  He was admitted to VA hospitalization for two 
days for what was diagnosed as reactive depression secondary 
to his marital situation.  

In a rating action in July 1972, based on the evidence then 
of record, the RO denied service connection for a psychiatric 
disorder diagnosed as depressive reaction as well as 
emotional instability with tension headaches.  The veteran 
was so informed and did not file a timely appeal.

Reports of private care including at Lee-Harnett facilities 
show that the veteran was hospitalized in March 1975 for what 
was diagnosed as agitated depressive neurosis with evidence 
of some schizoid qualities. 

Summary reports of VA care show that the veteran was admitted 
in November 1981 for possible suicidal tendencies; in August 
1982 for polar affective disorder with recurrent depression; 
in September 1982 for major affective disorder with 
depression and angina; in 1987 and 1988 for undescribed 
problems; and in June 1989 for depression (rule out major 
depression).

The veteran was hospitalized in 1988 and 1989 at a private 
facility for major depression, recurrent, with noted 
depression over a separation from his wife and custody battle 
for two children.  

On private admission in May 1990, the veteran was angry and 
somewhat paranoid, but was felt to show no signs of major 
depression and was diagnosed as having a delusional disorder, 
persecutory type.  

In June and July 1990, the veteran was again hospitalized for 
what was diagnosed as dysthymia.  During this period, the 
clinical histories showed a number of incidents of encounters 
with the court system, some of which involved his marital 
situation during which he was periodically unemployed, 
homeless and/transient.  In follow-up evaluations in January 
1991 and January 1992, the diagnosis was dysthymia.  

The veteran endeavored to reopen his claim with regard to 
service connection for a nervous disorder in February 1992.  

In a rating action in September 1992, at which time all of 
the above clinical records from private and VA facilities 
were in the file, the RO then of jurisdiction found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for depressive reaction or other 
nervous disorder, or emotional instability with tension 
headaches.   

Thereafter, a report was received from VA hospitalization in 
July 1992 indicating that the veteran was admitted with 
history of major depression and suicidal ideation as well as 
borderline personality, rule out antisocial personality.  
During hospital care, he referred to a number of instances of 
family and work-related problems.

A rating action by the RO in January 1993 held that new and 
material evidence had not been submitted to reopen his claim 
for service connection for a nervous disorder.  As determined 
and described in detail in the prior Board decision, it is 
from that rating action that a timely appeal was taken.

Numerous attempts have since been made to obtain additional 
service records from the National Personnel Records Center.  
No pertinent mental health information has been located 
including on special searches for Fort Bragg materials from 
1964.  

The veteran provided testimony at a personal hearing held at 
the RO in October 1995, at which time he described his mental 
health over the years.  At that time, and in correspondence, 
the veteran also expressed dismay that clinical records from 
the Mental Hygiene Clinic at Fort Bragg had not been found. 

A report of VA hospitalization in December 1997 reflects that 
the veteran was admitted for major depressive episode and 
probable post-traumatic stress disorder (PTSD).  On 
admission, he said that in June or July 1997 he had 
experienced trauma since which his moods had become worse.  
On further inquiry, it was reported that he had ceased taking 
medications and had substituted an herbal product.  After 
discharge, he was to be followed-up at the mental hygiene 
clinic.  It was noted that after discharge, he had also been 
previously scheduled for an appointment with the 
hematology/oncology department for the following week.  He 
described a number of prior VA and private hospitalizations 
at various facilities. 



The veteran subsequently submitted clinical evidence from the 
late 1990's of care for unrelated problems including 
involving his spleen.  In a cover letter dated in June 1998, 
he reports that he had been diagnosed with a malignant 
primary splenic marginal zone B-cell lymphoma with bone 
marrow involvement, although hairy cell leukemia had not been 
ruled out.  

Analysis

The veteran seeks to reopen his claim for service connection 
for a psychiatric disorder which the RO last finally denied 
in September 1992.  The claim may not be reopened and allowed 
unless new and material evidence has been presented.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The September 1992 RO decision is the most recent final 
decision, and is thus the one from which the issue is raised 
as to new and material evidence.  





At the time of the September 1992 RO rating decision, there 
was essentially the same clinical and other evidence as 
relates to service that is now in the file, namely that the 
veteran claimed that he was nervous after some personal 
problems developed while he was stationed at Pope Air Force 
Base, and he was scheduled for six mental hygiene visits at 
nearby Fort Bragg.  The only pertinent notation shown on his 
separation examination was that he had been found to have 
"emotional instability".  

At the time of the September 1992 RO decision, also of record 
was a report of VA evaluation in 1972 showing a diagnosis of 
reactive depression secondary to the veteran's marital 
situation.  The evidentiary record since the above 
examination has essentially consisted of a substantial 
quantity of treatment records relating to variously diagnosed 
psychiatric symptomatology.  Subsequent to the September 1992 
rating decision, the veteran submitted additional treatment 
records and provided testimony before a hearing officer at 
the RO.

As determined by the RO in January 1993, that evidence, as 
stated, was not new and material to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  

Thus, no matter how addressed, the pivotal issue is whether 
there exists a valid nexus between current disability and 
anything of service origin.

The veteran's opinions as to his having developed a 
psychiatric disorder in service, and/or that his subsequent 
problems are related thereto, are precluded as being neither 
based on medical knowledge (see, Espiritu, Grottveit, etc.); 
nor are they credible in the light of the other objective 
documentation of record.  (see, i.e., Culver).

The veteran has introduced as "new and material" additional 
data only evidence with regard to admittedly numerous private 
and VA evaluations and hospitalizations since then for 
psychiatric problems during which time he had been variously 
diagnosed.  

These data are exactly the sort which does not fulfill the 
requirements specifically set out above as satisfying 
Grottveit, and most particularly, Justus cases, which 
specifically find that as to determination of whether there 
is new and material evidence for the purpose of reopening a 
claim, a bare transcription of a lay history by a physician 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional." LeShore supra.

Some of the more recent psychiatric evaluations note that the 
veteran reported a history of mental health difficulties 
going back to the 1960's.  The Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence pursuant to Black, Swann, Reonal and Guimond cases.  

While it is unfortunate that the clinical records from Fort 
Bragg are not available, nor for that matter, are some more 
comprehensive VA evaluations over the years from a variety of 
institutions.  Nonetheless, given what is already known about 
these data, there is no reasonable basis for assuming that 
they would be particularly helpful to the case even if they 
were found and added to the file.  For instance, even if 
collateral service medical records could have been found to 
identify the assessments of the alleged six visits at Fort 
Bragg for discussions of the veteran's personal problems, 
these would not necessarily make any difference in the 
underlying factual situation herein, and in such manner do 
not alter what was already of record in both substance and 
form.  



The specified basis of the RO's September 1992 denial is not 
changed materially by the additional data added since then 
which are without competent medical evidence of present 
psychiatric disabilities linked to active service.  

As for the additional evidence submitted since that time, and 
for the foregoing reasons, the Board notes that the added 
evidence is new only to the extent that it was not of record 
prior to the 1992 determination.  That part of the evidence 
related to additional treatment of veteran during post 
service years does not address the issue of incurrence or 
aggravation of a chronic acquired psychiatric disorder 
coincident with service.  

The hearing testimony, also new to the extent that it was not 
previously of record, is essentially a reiteration of 
previous argument rejected by the RO when it issued its last 
final determination in September 1992.  However, it is not 
material as it does not bear directly and substantially on 
the specific matters under consideration, is cumulative 
and/or redundant, and by itself or in combination with the 
other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, the first element has not been met.  No further 
analysis of the application to reopen the claims is 
appropriate.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of service connection for a psychiatric 
disorder; the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

